            Case 1:20-cv-01214-JMF Document 52 Filed 09/30/20 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK



 NIKE, INC.

                                Plaintiff,

                 -against-                                 Civil Action No.: 1:20-cv-01214

 B&H CUSTOMS SERVICES, INC., HANA
 FREIGHT LLC D/B/A HANA                                     Amended Scheduling Order
 INTERNATIONAL LOGISTICS, SHINE
 SHIPPING LTD, SHINE INTERNATIONAL
 TRANSPORTATION (SHENZHEN) LIMITED,
 and VARIOUS JOHN DOES, JANE DOES and
 XYZ COMPANIES,

                                Defendants.



                              AMENDED SCHEDULING ORDER

       It is hereby ordered that the discovery deadlines included in this Court’s Civil Case

Management Plan and Scheduling Order [ECF No. 49], are amended to provide the following

updated discovery deadlines:

       a.       Discovery on the issue of liability shall be completed no later than January
                8, 2021.

       b.       Cross motions for summary judgment on the issue of liability shall be filed
                on or before February 8, 2021.

       c.       Oppositions to summary judgment motions shall be filed no later than
                March 8, 2021.

       d.       Reply briefs on summary judgment motions shall be filed no later than
                March 28, 2021.

       e.       Should the Court’s ruling on the cross motions for summary judgment not
                fully resolve this matter, the Parties shall have sixty (60) days from entry of
           Case 1:20-cv-01214-JMF Document 52 Filed 09/30/20 Page 2 of 2




               an Order on the cross motions for summary judgment to complete discovery
               on damages.

      f.       The Parties shall identify any damage experts within seven (7) days of the
               Court entering its summary judgment order.

                                    The Clerk of Court is directed to terminate ECF No. 51.

Dated: September 30, 2020

                                                   SO ORDERED:


                                                   _________________________________
                                                   HON. JESSE M. FURMAN, U.S.D.J.




                                               2
